



COURT OF APPEAL FOR ONTARIO

CITATION: Ramlall v. Mustaffa, 2015 ONCA 73

DATE: 20150202

DOCKET: C59227

Doherty, Juriansz and Huscroft JJ.A.

BETWEEN

Hemchand Ramlall

Appellant

and

Mian Mustaffa (aka Ali), Sumaiyah Shah and
    Yasmeen Shah

Respondents

Hemchand Ramlall, in person

No one appearing

Heard: January 16, 2015

On appeal from the judgment of Justice Faye E. McWatt of
    the Superior Court of Justice, dated August 1, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We cannot assist the appellant.

[2]

The appellants action was dismissed for delay in January 2013.  There
    is no basis in the material to question the propriety of that order when it was
    made.

[3]

The appellant brought a motion some 18 months later in the Superior
    Court.  It is unclear what relief the appellant sought (the notice of motion is
    not filed).  The appellant did not appear on the motion although he has offered
    an explanation for his failure.  The motion judge dismissed the motion noting
    that the action had been previously dismissed.

[4]

On appeal, the appellant asks that judgment be granted and damages
    awarded in the amount of $30,000.  He has addressed the merits of his claim
    which he understandably feels should be examined by a court.

[5]

We cannot address the merits of his claim on this appeal.

[6]

The appellant has not convinced us that there are any grounds upon which
    we can interfere with the decision of the motion judge.

[7]

The appeal is dismissed.


